Citation Nr: 1737270	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-28 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia 


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty April 1981 to September 1984 and from February 1987 to September 2003.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that (among other things) denied service connection for obstructive sleep apnea.  

In October 2015, the Veteran testified during a Video Conference hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file.  

In December 2015, the Board remanded the Veteran's claim to the RO for additional development.  The development requested by the Board has been completed; and the sleep apnea claim has been recertified for review.  


FINDINGS OF FACT

1.  The evidence of record reveals that the Veteran has a current diagnosis of obstructive sleep apnea. 

2.  The preponderance of the evidence of record is against finding that the Veteran's obstructive sleep apnea manifested in service or is otherwise related to service or with an injury or disease of service origin.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Overview

Post-service medical records in the claims file dated in August 2010 reveal that the Veteran has been diagnosed with severe obstructive sleep apnea with hypersomnia.  In connection with this diagnosis, the Veteran reported to his medical providers that he believes he had sleep apnea symptoms for the previous 15 to 20 years, to include his time in the service.  See August 2010 VA medical records.  In this regard, he stated that he only slept about 3 hours a night when he was in the Navy; and that while in the Navy, he was told by shipmates that he snored very, very loud - something he was never concerned or thought about at that time.  See October 2015 BVA hearing transcript, p. 3.  During his October 2015 BVA hearing, the Veteran testified that no one in the military really knew about sleep apnea during the time he served.  See October 2015 BVA hearing transcript, p. 3.  He reported that the only thing that he went to the doctor for while in service was headaches he had in the morning; and that it was not until 2010 when he was diagnosed with sleep apnea that he was told that his in-service headaches were possibly/probably the result of sleep apnea.  Id., pgs. 3, 6, 9.  He stated that prior to that time, he never associated his in-service headaches with sleep apnea because he was not aware of what sleep apnea was.  Id., pgs. 3, 4, 9.  Post-service, he appears to have told his medical providers that he continues to wake up several times a night and still feels unrefreshed in the morning.  See August 2010 VA medical records ("Says he wakes up several times a night and unrefreshed in the a.m.).  Based upon the foregoing, the Veteran has requested service connection for obstructive sleep apnea.  See BVA hearing transcript; January 2012 statement with notice of disagreement; September 2012 statement with VA Form-9.  It is noted he is already service-connected for tension headaches.  BVA hearing transcript, p. 5; October 2003 rating decision. 

For reasons set forth below, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal must be denied.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  Because sleep apnea is not specifically listed as a chronic disease under 38 C.F.R. § 3.3.09(a), the theory of continuity of symptomatology is not applicable to the Veteran's service connection claim.

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Entitlement to Service Connection for Sleep Apnea

As mentioned previously, post-service medical evidence reveals that the Veteran has a current diagnosis of sleep apnea.  

VA medical records dated in 2007 and 2008 do not reference problems related to the Veteran's sleep or sleep apnea.  They do note, however, that the Veteran had a diagnosis of obesity; and that he was counseled in December 2007 that he would benefit from participation in a weight management program, and that one of the health risks of overweight/obesity was sleep apnea.  See VA medical records dated in December 2007.  Subsequent medical records reveal that the Veteran underwent a sleep study in August 2010 that showed he suffered from severe obstructive sleep apnea.  This diagnosis was confirmed in medical records dated in March 2011 and June 2011.  Additional post-service evidence dated from 2011 to 2016 reflect continued treatment for various ailments, to include sleep apnea.  Notably, a review of these records reveals that none of the Veteran's treating clinicians related the Veteran's sleep apnea to service or any symptomatology in service.  

As acknowledged by the Veteran, a review of his service treatment records fails to show any indications or incidents of sleep problems or a diagnosed sleep disorder while in service.  The Veteran's service medical records do, however, reference complaints of headaches; and the Veteran argues that these headaches are evidence of underlying symptomatology associated with an undiagnosed sleep apnea condition.  See, e.g., service medical records dated in November 1990 (in a "Report of Medical History," the Veteran reported a medical history of severe frontal headaches) and March 1997 (the Veteran was seen with complaints of a severe headache for 3-4 days in the temporal region and was diagnosed with a tension headache).

Turning to the question of a medical nexus, the record on appeal contains a July 2016 VA medical examination report that the Board finds particularly relevant to the Veteran's claim.  According to the examination report, a VA medical doctor reviewed the Veteran's claims folder, service medical records and post-service medical records.  She also obtained a medical history from the Veteran, which included his reports of getting little sleep while aboard ship in the Navy; and statements that his shipmates who shared a room with him would frequently wake him up, telling him that he was snoring and telling him that he stopped breathing when he slept.  July 2016 VA examination report, p. 1.  The Veteran reported that snoring and poor sleep continued after he left service; and that he continued to suffer from intermittent headaches.  Id.  

Ultimately, the July 2016 medical doctor diagnosed the Veteran with obstructive sleep apnea.  In doing so, she opined that it was less likely than not that the Veteran's sleep apnea was incurred in or caused by an in-service injury, event or illness.  In support of her opinion, the doctor initially cited to research related to the topic of obstructive sleep apnea.  She reported that the only reliable indicator of the presence of sleep apnea is nocturnal gasping or choking; and that while snoring is common in sleep apnea patients, it was not useful for establishing the sleep apnea diagnosis.  In terms of morning headaches, the doctor reported that the presence of this symptom resulted in a small increase (a likelihood ratio of 2.6-3.8) in the development of this disease.  Discussing the headaches the Veteran had in service, the VA medical doctor analyzed the evidence and separately described why each of the Veteran's in-service headaches were not the "morning headaches" referenced in connection with an increased diagnosis of sleep apnea.  She did the same thing with the Veteran's post-service medical records, finding that the headaches documented in these records were not chronic "morning headaches" that were associated with sleep apnea.  In formulating her conclusions, the doctor reiterated her opinion that it was less likely than not that the Veteran's obstructive sleep apnea was incurred or due to service; and explained that she came to this determination on the basis that (1) sleep apnea was not diagnosed in service, (2) the Veteran's contemporaneous medical records were not consistent with being chronic morning headaches (thus, the Veteran's headaches were not the type to result in an increased risk of developing sleep apnea); and (3) the correlation of the Veteran's reported in-service snoring and sleep apneas resulted in no more than a minimal increase in the likelihood of the Veteran developing obstructive sleep apnea.  Thus, while the Veteran currently has obstructive sleep apnea, the only nexus evidence addressing the likelihood of a link between his sleep apnea to his period of active service is against his claim.  In this regard, the Board finds the July 2016 VA examination report to be both probative and persuasive given the research conducted by the medical doctor who provided the medical opinion and her step-by-step analysis of the evidence pertinent to this issue.  

To the extent that the Veteran disagrees with the findings of the July 2016 VA doctor, and argues that it is only logical that the symptomatology he had during his 20-plus years in service must be related to his current diagnosis of sleep apnea (see statements submitted by the Veteran dated in January 2012, September 2012 and October 2016; August 2017 informal hearing presentation), the Board finds his argument to be less persuasive than the July 2016 VA medical opinion.  As referenced above, the July 2016 medical doctor cited to research that pertained to diagnosing obstructive sleep apnea and applied that research to specific evidence contained in the claims file.  

In addition to the foregoing, the Board finds that the July 2016 medical doctor is more competent to provide a medical opinion regarding the ultimate issue in this case in comparison to the Veteran.  Specifically, while the Veteran is competent to report he had symptoms such as headaches, snoring and other sleeping problems both in-service and subsequent to service, he is not competent to connect his in-service or post-service symptomatology to his presently diagnosed sleep apnea (i.e., he is not competent to provide a medical nexus opinion) since sleep apnea is not a disorder that can be easily identified by a layperson.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007).  

Therefore, based upon the current evidence of record, the Board finds that the preponderance of the evidence is against finding the Veteran's obstructive sleep apnea is related in any way to service; and the Veteran's claim must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for obstructive sleep apnea is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


